     Case 1:06-cv-02860-DLC Document 738 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA ex rel. ANTI- :              06cv2860(DLC)
DISCRIMINATION CENTER OF METRO NEW     :
YORK, INC.,                            :                   ORDER
                                       :
                         Plaintiff,    :
               -v-                     :
                                       :
WESTCHESTER COUNTY, NEW YORK,          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Having received on January 26, 2021 the Monitor’s

assessment of Westchester County’s compliance with the terms of

the Consent Decree, an Order of January 27 directed any

responsive submissions by February 10.      The Anti-Discrimination

Center, Inc., Westchester County (“County”), and the United

States Government (“Government”) submitted responsive letters.

     The Government agrees with the Monitor that the County has

“substantially met its obligations” under the Consent Decree,

with one exception.   The exception is that the County has not

completed its obligation to create 750 affordable affirmatively

further fair housing (“AFFH”) units.      To date, the County has

only completed 723 such units.     It is hereby
     Case 1:06-cv-02860-DLC Document 738 Filed 02/11/21 Page 2 of 2




     ORDERED that the parties shall submit an update regarding

the status of the AFFH units by April 30, 2021.        After receipt

of the April 30 report, the Court will consider the Monitor’s

assessments and the responsive submissions further.



Dated:    New York, New York
          February 11, 2021




                                   2
